541 P.2d 910 (1975)
Frank LUCKETT, Appellant,
v.
WARDEN, NEVADA STATE PRISON, Respondent.
No. 8453.
Supreme Court of Nevada.
October 30, 1975.
Horace R. Goff, State Public Defender and David Mathews, Sp. Deputy Public Defender, Carson City, for appellant.
Robert List, Atty. Gen., Carson City, Larry R. Hicks, Dist. Atty., and Kathleen Wall, Deputy Dist. Atty., Reno, for respondent.

OPINION
PER CURIAM:
On January 8, 1974, a jury found Frank Luckett guilty of grand larceny, a felony. Thereafter, on February 8, 1974, he was sentenced to a six year term in the Nevada State Prison. His belated in pro per appeal from the judgment of conviction was dismissed  for want of jurisdiction  on April 19, 1974, by an unpublished order in case No. 7688.
Some six (6) months later, in October 1974, Luckett, seeking to obtain his release from confinement, petitioned for habeas corpus (post-conviction) relief in the First Judicial District, Carson City. An order denying the requested relief was entered in December 1974, and the timely appeal from that order was affirmed by this court. See Luckett v. Warden, 91 Nev. ___, 539 P.2d 1219 (filed Sept. 8, 1975).
On February 10, 1975, while his appeal from the adverse order of the First Judicial District Court was in progress, Luckett *911 filed another petition for post-conviction relief, this time in the Second Judicial District, Washoe County. Relief was denied and Luckett has now lodged this, his third, appeal.
From the record, and the above recitations, we, sua sponte, conclude that briefing and hearing is unwarranted. This court has consistently refused to consider issues raised in successive applications for post-conviction relief where, as here, a petitioner failed to explain why the issues were not previously raised. See Rogers v. Warden, 86 Nev. 359, 468 P.2d 993 (1970). Accord: Johnson v. Warden, 89 Nev. 476, 515 P.2d 63 (1973); Junior v. Warden, 91 Nev. 111, 532 P.2d 1037 (1975).
Affirmed.